CONFIDENTIAL EXHIBIT 10.18 Executive Transition and Severance Benefits Agreement This Executive Transition and Severance Benefits Agreement (this “Agreement”), entered into between Julie Hambleton, M.D., (“Executive”) and Five Prime Therapeutics, Inc. (the “Company”), sets forth the terms for Executive’s termination of employment with the Company, in accordance with that certain Executive Severance Benefits Agreement between Executive and the Company dated December 3, 2012 (“Benefits Agreement”) and as otherwise provided in this Agreement.Capitalized terms used in this Agreement, not otherwise defined herein, are as defined in the Benefits Agreement. The Company and Executive hereby agree as follows: article 1Termination Date; Termination Without Cause The Company and Executive agree that Executive’s employment will terminate on February 15, 2016, unless either Executive or the Company terminates Executive’s employment sooner.For purposes of this Agreement, the “Termination Date” shall be the actual date of termination of employment.The Company has characterized Executive’s termination of employment as a Covered Termination.The Company hereby acknowledges that Executive’s termination of employment is an Involuntary Termination Without Cause. Executive hereby acknowledges that Executive’s termination of employment is not a Change in Control Termination. article 2Resignation as Officer As part of this Agreement Executive has offered Executive’s resignation as an officer of the Company, effective as of February 15, 2016, or the Termination Date if earlier, pursuant to the letter of resignation dated January 18, 2016 that Executive has submitted to the Company (a copy of which is set forth in Exhibit A).The Company hereby accepts Executive’s resignation as Executive Vice President and Chief Medical Officer, effective as of February 15, 2016, or the Termination Date if earlier. article 3Transition Period During the period between the date of this Agreement and the Termination Date (the “Transition Period”), Executive will continue to be available to provide full-time services to the Company, reporting to Lewis T. Williams, President and Chief Executive Officer, who may assign special projects to Executive.The parties acknowledge that Executive’s operational duties and responsibilities shall cease on January 18, 2016.Executive agrees to assist with transition matters and to perform any related services upon Company request.While providing services during the Transition Period, Executive will continue to 1. 126007877 v4 CONFIDENTIAL abide by Company policies and procedures, maintain satisfactory performance, and comply with Executive’s agreements with the Company, including this Agreement. article 4Compensation 4.1Base Salary.During the Transition Period, Executive will continue to be paid Executive’s regular annual base salary in the amount of $425,000, subject to payroll withholding and deduction, paid according to the Company’s regular payroll procedures. 4.2Bonus Compensation.Pursuant to the requirement that Executive remain employed through the applicable bonus payment date in order to be eligible to earn any annual cash incentive bonus compensation under the Company’s annual cash incentive bonus program, Executive shall not be eligible for or earn any annual cash incentive bonus compensation for services in 2015.As a result of Executive’s termination of employment before the 2015 Bonus Payment Date, and before the 2016 Bonus Payment Date (each as defined in that certain Retention Award Agreement between Executive and the Company dated April 30, 2015 (the “Retention Award Agreement”)), Executive shall not be eligible for, and shall not earn either of the fifty percent (50%) retention payments described in the Retention Award Agreement. article 5Equity Compensation 5.1Stock Options. The Company granted Executive options to purchase 263,209 shares of the Company’s common stock (“Options”), pursuant to the Five Prime Therapeutics, Inc. 2013 Omnibus Incentive Plan (the “2013 Plan”) and the Five Prime Therapeutics, Inc. 2010 Equity Incentive Plan (together with the 2013 Plan, the “Plans”).Under the terms of the Plans and Executive’s Options grants, (i) the Options shall continue to vest during the Transition Period, (ii) vesting of the Options will cease as of the Termination Date and (iii) Executive shall have a period of ninety (90) days after the Termination Date (the “Post-termination Exercise Period”) during which to exercise any or all of the vested portion of such Options.After the Termination Date, Executive will continue to comply with the Company’s Trading Compliance Policy, including with respect to any trading blackouts that may apply to Executive.If Executive is subject to a trading blackout under the Trading Compliance Policy during the Post-termination Exercise Period, then the Post-termination Exercise Period will be tolled by the number of days during such Post-termination Exercise Period that Executive is subject to such blackout (e.g., if Executive is subject to a 10-day blackout during the Post-termination Exercise Period, then the Post-termination Exercise Period would end 100 days after the Termination Date).On and after January 18, 2016, the Company and Executive will each use reasonable efforts to mitigate the likelihood that Executive learns of confidential information of the Company that would be material non-public information of the Company.The Company agrees that effective January 18, 2016, the date on which Executive’s operational duties and responsibilities cease, the Company will no longer deem Executive to be an “officer” (as that term is defined in Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended, and the related rules and regulations) of the Company.
